           Case 1:20-cv-10703-AKH Document 16 Filed 03/05/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
                                                                 :
 AMERICAN EMPIRE SURPLUS LINES                                   :   ORDER
 INSURANCE COMPANY,                                              :
                                                                 :   20 Civ. 10703 (AKH)
                                          Plaintiff,
                                                                 :
                        v.                                       :
                                                                 :
                                                                 :
                                                                 :
 APS CONTRACTORS INC.,                                           :
                                          Defendant.             :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 In light of the current unpredictability of timely mail deliveries, the Court is

unwilling to accept proof of service on the New York Secretary of State, as proof that Defendant

actually received notice of the lawsuit. Plaintiff has had prior relations with counsel for

Defendant, and shall, by email and telephone communication, advise Defendant of the pending

motion for default judgment. If, within a week of filed proof of such communication, Defendant

does not respond, a default judgment will issue.



                 SO ORDERED.

Dated:           March 5, 2021                              ____________/s/____________
                 New York, New York                          ALVIN K. HELLERSTEIN
                                                             United States District Judge




                                                        1
